Citation Nr: 0828805	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-00 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cardiovascular 
disorder.  

2.  Service connection for a bilateral hearing loss 
disability.  

3.  Service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1956 to 
October 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Honolulu, Hawaii determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for a cardiovascular disorder.  The RO also denied 
service connection for bilateral hearing loss disability and 
tinnitus.  


FINDINGS OF FACT

1.  The RO denied service connection for a cardiovascular 
disorder in an October 2002 decision, and the veteran did not 
appeal that decision within one year of being notified.  

2.  Evidence received since the October 2002 decision 
regarding a cardiovascular disorder, is not cumulative or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

3.  The veteran does not have a bilateral hearing loss 
disability associated with his active military duty.  

4.  The veteran does not have tinnitus associated with his 
active military duty.  




CONCLUSIONS OF LAW

1.  The RO's October 2002 decision that denied service 
connection for a cardiovascular disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
a claim for service connection for a cardiovascular disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Bilateral hearing loss was not incurred or aggravated in 
service, and sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).  

4.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 3.303, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of both a new and material evidence claim and 
service connection claims.  Those five elements 
include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a February 2005 letter informed the 
veteran of the requirements for both his new and material 
evidence claim (cardiovascular disorder) and service 
connection claims (bilateral hearing loss and tinnitus).  
This document also notified him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
these issues but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

A July 2006 letter informed the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed below, the Board finds that new and material 
evidence has not been received to reopen a claim for service 
connection for a cardiovascular disorder.  Also, the Board 
finds that the evidence of record does not support a grant of 
service connection for either a bilateral hearing loss 
disability or tinnitus.  Thus, the Board finds that there can 
be no possibility of any prejudice to the veteran in 
proceeding with the issuance of a final decision of the 
claims adjudicated in this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court noted 
that the veteran must be apprised as to the requirements both 
as to the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  These requirements were 
fulfilled with respect to the veteran's cardiovascular 
disorder claim in the February 2005 letter.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the new and material evidence issue adjudicated in this 
decision.  Additionally, the Board finds that the duty to 
assist provisions of the VCAA have been fulfilled with 
respect to the service connection issues.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  

The Board acknowledges that the veteran has not been accorded 
a VA examination pertinent to his claims for service 
connection for bilateral hearing loss and tinnitus.  A 
February 2007 letter notified the veteran at his current 
address that he would be scheduled for a VA audiological 
examination.  A March 2007 VA medical record shows the 
veteran failed to report to the examination.  There is no 
evidence that the veteran did not receive notice of the VA 
examination.  When a veteran fails to report for a VA 
examination for an original claim, the determination of the 
Board must be made upon the evidence of record.  38 C.F.R. § 
3.655(a)-(b) (2007).

Further, as the Board will discuss in the following decision, 
the claims folder contains no competent evidence of diagnosed 
bilateral hearing loss disability or tinnitus.  Without such 
evidence, service connection for bilateral hearing loss 
disability or tinnitus cannot be granted.  Consequently, the 
Board concludes that a remand to accord the veteran a VA 
examination pertinent to these claims is not necessary.  VA's 
duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating a claim."  38 U.S.C.A. § 5103A(a)(2); Charles 
v Principi, 16 Vet. App. 370 (2002); McLendon v Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claims adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following new and material evidence claim and service 
connection claims, based upon the evidence currently of 
record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  



II.  Analysis

        A.  New and Material Claim:  Cardiovascular Disorder

Rating action in May 1985 denied service connection for a 
cardiovascular disorder (heart condition).  Subsequent rating 
actions in November 1995 and October 2002, determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for a 
cardiovascular disorder.  The veteran did not appeal the 
October 2002 decision within one year of being notified, and 
it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2007).  

The claim for entitlement to service connection for a 
cardiovascular disorder may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in February 2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence before VA at the time of the prior final 
decision in October 2002 consisted of service treatment 
records and post-service medical records.  Service treatment 
records show that in January 1958 the veteran complained of 
pain around his ribs.  The treatment record noted that the X-
ray showed an enlarged heart.  A follow-up radiographic 
record from February 1958 states:  "No evidence of pulmonary 
or heart disease."  A service treatment record from December 
1960 stated that the veteran suffered from Tietze's syndrome, 
not a cardiovascular disorder.  Another record from December 
1960 states the X-ray was negative for "cardial 
enlargement."  A September 1961 treatment record states that 
fainting, shortness of breath, chest pain, and heart 
palpations, were noted in December 1960 as secondary to 
Tietze's syndrome.  

According to post-service medical records, in September and 
October of 1984, the veteran was diagnosed with "coronary 
artery disease, status post myocardial infarction".  A 
letter from a private physician, dated March 2002, restated 
the veteran's claims regarding his cardiovascular disorder 
and explains the veteran's medical history starting with May 
2000.  Post-service medical records showed a diagnosis of 
congestive heart failure in July 2000.  In October 2002 the 
RO denied the veteran's claim to reopen because no medical 
evidence submitted related his current condition to his 
military service.  

The veteran filed this claim to reopen in February 2005.  In 
support of his claim, he submitted a second letter from his 
private physician.  The letter restates the claims of the 
veteran and affirms a diagnosis for congestive heart failure.  
The physician does not assess whether the veteran's current 
cardiovascular disorder is related to his military service in 
the letter.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  Although the veteran 
has submitted new evidence that was not before the RO at the 
time of the last final decision, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  The letter from the private 
physician is similar to previous correspondence from him and 
cumulative to evidence already of record.  The additional 
evidence does not relate the veteran's currently diagnosed a 
cardiovascular disorder to service.  In light of the 
evidence, it is the determination of the Board that new and 
material evidence has not been submitted.  Thus, the claim 
for service connection for a cardiovascular disorder is not 
reopened, and the benefit sought on appeal remains denied.  

	B. Service Connections Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007).  

		1.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The veteran states that he was a jet engine mechanic in the 
Air Force and was exposed to the acoustic trauma of loud 
noises.  Available service personnel records for the veteran 
confirm the specialty of jet engine mechanic.  

Service treatment records are negative for complaints of or 
treatment for bilateral hearing loss.  A November 1964 Air 
Force National Guard enlistment audiological examination 
reflected a finding of 40 decibels at 4000 Hertz in the 
veteran's right ear.  Post-service medical records submitted 
by the veteran are negative for complaints of, treatment for, 
or findings of a bilateral hearing loss disability.  

The claims folder contains no competent evidence of a 
diagnosis of a finding of a bilateral impaired hearing 
disability for VA compensation benefit purposes.  38 C.F.R. 
§ 3.385 (2007).  The veteran filed several previous claims 
for compensation from 1985 to 2002 and never mentioned 
bilateral hearing loss.  Also, as previously mentioned, the 
veteran failed to report for a scheduled VA examination.  As 
the claims folder contains no competent evidence that the 
veteran has impaired hearing related to service, the Board 
finds that the preponderance of the evidence in this case is 
against his claim for service connection for a bilateral 
hearing loss disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

2.	Tinnitus

The veteran states that he was a jet engine mechanic in the 
Air Force and was exposed to the acoustic trauma of loud 
noises.  Available service personnel records for the veteran 
confirm the specialty of jet engine mechanic.  

Service treatment records are negative for complaints of, 
treatment for, or findings of, tinnitus.  Post-service 
medical records submitted by the veteran are negative for 
complaints of, treatment for, or findings of tinnitus.  

As this evidence illustrates, the claims folder contains no 
competent evidence of tinnitus associated with the veteran's 
active military service.  The veteran filed several previous 
claims for compensation from 1985 to 2002 and never mentioned 
tinnitus.  Also, as previously mentioned, the veteran failed 
to report for a scheduled VA examination.  The preponderance 
of the evidence is clearly against the veteran's claim for 
service connection for tinnitus.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and this service connection claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  




ORDER

Service connection for a cardiovascular disorder remains 
denied because new and material evidence has not been 
received to reopen the claim.  

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


